Citation Nr: 0325089	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claim.  


FINDINGS OF FACT 

1.  The veteran's anxiety disorder has not resulted more 
nearly in a severely impaired ability to establish or 
maintain effective or favorable relationships with people, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

2.  Since November 7, 1996, the veteran's anxiety disorder 
has not more nearly exhibited occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

3.  The veteran's anxiety disorder does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.
 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's anxiety 
disorder.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The veteran was notified of 
this information in the September 1995 rating decision, 
October 1995 statement of the case, and supplemental 
statements of the case dated in April 1999, November 2001, 
and October 2002.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Since November 2001, the veteran has been 
notified of the Veterans' Claims Assistance Act of 2000, 
which enhanced VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's available VA 
treatment records, and he has not identified any private 
medical source that would possess any pertinent and 
outstanding evidence. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  For the pending claim, VA conducted examinations in 
August 1995, November 1996, November 1999, and November 2001.  

A medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The November 2001 examination report indicates the 
examiner did not review the claims file. In this case, 
however, the harmless error exception is applicable.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Culver v. Derwinski, 3 Vet. App. 292, 299 (1992) (review of 
the appellant's claims file would not have changed the 
objective findings made during the examination because it 
found the appellant's current condition asymptomatic).  The 
November 2001 examiner noted that, "I do not see specific 
psychiatric illness in this veteran," and attributed most of 
the observed mental limitations to diagnosed "senile 
dementia, perhaps Alzheimer's type."  Therefore, a decision 
can be rendered in this case without re-examination; the most 
recent examination report adequately represents the current 
level of disability.  See Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999); VAOPGCPREC 11-95.

II.  Evaluation of anxiety disorder

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
(DCs) identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's anxiety disorder is rated under DC 9400 
(generalized anxiety disorder), which is rated under the 
general rating formula for mental disorders.
During the course of the period covered by this appeal, the 
provisions of DC 9400 were revised.  Specifically, on October 
8, 1996, VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders. 61 Fed Reg. 
52,695 (Oct. 8, 1996).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  

Under the version of DC 9400 in effect prior to November 7, 
1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132 
(1996). 

Effective November 7, 1996, the provisions of DC 9400 provide 
that a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2003).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  The Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.

The Board has reviewed all the evidence of record, keeping in 
mind that the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Reviewing the evidence of record, the Board finds that the 
veteran's anxiety disorder does not warrant an increased 
rating to the next higher evaluation of 70 percent under 
either the old or new criteria.

VA examinations revealed few symptoms, if any, consistent 
with an increased rating to 70 percent.  At the August 1995 
examination, the veteran reported helping his wife at home 
and attending church three times a week, where he served as a 
deacon, although he reported that he and his wife did not 
socialize.  The examiner noted a fairly marked intention-type 
tremor, possibly familial, and concluded the veteran's 
incapacity was fairly marked for employment and probably 
moderate to marked for social adaptation.  Nevertheless, the 
veteran described his family as "fairly close."  On mental 
examination, he was able to organize and express his 
thoughts.  He was oriented in all spheres and, although being 
depressed at times, denied crying or suicidal thoughts.  At 
the November 1996 examination, the veteran stated that he 
socializes well with nearly everyone, "sleep[s] okay," 
doesn't cry, and "certainly never think[s] about suicide."  
Anxiety disorder was diagnosed as moderately severe, with 
incapacity described as probably moderate.  

At the November 1999 examination, the veteran reported that 
his hands shook, he had trouble sleeping at night, he heard 
voices but could not understand what they said, he was 
anxious and uncomfortable at times and he had trouble with 
his memory.  On examination he was neatly dressed and 
groomed, spoke at a normal rate and volume, and answered 
questions appropriately.  He demonstrated good judgment and 
abstract thinking.  He reported the ability to shop, tend to 
his personal hygiene, drive a car, and use public 
transportation.  Social functioning was described as fair by 
the examiner, who also felt the veteran was pleasant and 
capable of managing his funds.  Auditory hallucinations were 
reported, but vascular dementia was diagnosed alongside 
generalized anxiety disorder, with no assignment of specific 
symptoms to each disorder.  In any event, a Global Assessment 
of Functioning (GAF) score of 55 was assigned, representing 
only moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

At the November 2001 examination, the examiner observed 
acceptably normal contact with outside reality, but the 
veteran's dementia was immediately obvious.  The examiner 
concluded that, "I do not really see too much in his general 
behavior and examination, which I can interpret as service 
connected . . . I do not see specific psychiatric illness in 
this veteran."  The veteran's reported hallucinations were 
attributed to senile dementia, perhaps Alzheimer's type.  
Although the veteran's GAF was considered to be "about 30 or 
35," the examiner opined it was mostly due to nonservice-
connected dementia.  

Like the VA examination reports of record, the VA mental 
health treatment records since at least 1995 through October 
2002 demonstrate a severity of psychiatric symptoms that does 
not warrant an increase to 70 percent.  In fact, the 
veteran's level of functioning, as documented in VA's 
treatment records, reflects no more than considerable loss in 
occupational/industrial or social ability.  Progress notes 
from 1995 to 1996 depict the veteran as cooperative, 
participative, and spontaneous, with appropriate 
conversation, good hygiene, good judgment, and good problem 
solving ability.  He appeared stable, pleasant, rational, 
coherent, offering no complaints.

Similarly, progress notes through October 2002 establish the 
veteran as a well groomed, alert, oriented, calm, pleasant, 
and cooperative individual, who routinely denied anxiety 
symptoms.  Of particular significance, these records include 
a May 2002 statement that, "there is no psychiatric 
diagnosis at this time."  Generally good social functioning, 
a stable marriage, and retained outside interests were noted 
by the treating staff as patient strengths.  The recent 
progress notes indeed mirror those from previous years, 
indicating a level of mental impairment representative of few 
work-related or social deficiencies.       

The Board has considered the veteran's complaints, but notes 
that the veteran cannot render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For instance, the veteran asserts that one of the 
primary reasons he feels entitled to an increased rating is 
that his anxiety disorder has caused tremors; however, 
tremors have been adjudicated by VA as a separate disorder, 
and, based on competent medical evidence (VA neurological 
examination, November 1996), found to be unrelated to his 
anxiety disorder. See Cohen v. Brown, 10 Vet. App. 128 (1997) 
(health professionals are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis).  

The evidence shows symptoms of anxiety disorder as failing to 
approach the criteria for the next higher evaluation of 70 
percent, under either the old or new criteria, and an 
increased disability rating is thus not warranted.  The 
benefit-of-the-doubt doctrine is inapplicable here because 
the preponderance of the evidence is against the claim for an 
increase.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) and determined 
referral for extra-schedular consideration was not warranted 
in this case.  The Board agrees.  Although he attends 
outpatient group therapy for his anxiety disorder, the 
veteran has not required any periods of hospitalization for 
his anxiety, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability.  In the absence 
of evidence presenting such exceptional circumstances, the 
claim is not referred for consideration of an extra-schedular 
rating; his disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to an increased rating for anxiety disorder, 
currently rated as 50 percent disabling, is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



